— Judgment unanimously affirmed. Memorandum: Defendant contends that the suppression court denied him due process and effective assistance of counsel by refusing to order disclosure of an application for a search warrant based on information supplied by a confidential informant. No request was made for a hearing pursuant to People v Darden (34 NY2d 177, rearg denied 34 NY2d 995). While the suppression court should have made findings pursuant to CPL 710.60 (6), the record clearly establishes that defendant did not make a factual showing sufficient to require a hearing pursuant to CPL 710.60 (1). Furthermore, we have reviewed the search warrant application and find that there was probable cause for the issuance of the warrant. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, *925J. — criminal possession of controlled substance, fifth degree.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.